Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/1/2021 have been fully considered.
The examiner finds most of applicant’s arguments persuasive. However, the amendment(s) to claim 1 raises new issues. As such the new grounds of rejection are the best response thereto.


Claim Objections
Claims 1-17 objected to because of the following informalities:  
Claim 1 recites material flexibility. This isn’t a normally recognized material property. If applicant means a youngs modulus for the material then such a feature must be positively recited. The phrase flexibility of a material is a casual term which facially implies the feature is achieved with structural details. That is to say parts are often flexible, but materials have a particular youngs modulus to achieve the flexibility in said part. 
Claims 2-17 depends from claim 1 and thus have the same defect(s).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites metal having flexibility higher than that of the plate. This is a new recitation which was not originally disclosed. Original claim 4 states that the hook has a higher flexibility than the engagement part. This recitation does not state that the material selection has anything to do with it. Applicant cited paragraphs 50 and 51 as supporting the limitation. These paragraphs state that the hook is flexible, but does not specific that it is due to a material selection. To the contrary paragraph 50 states that the material selection renders part 4 easily deformed plastically. Looking at figure 2 it can be seen that 3 is thinner than 4. 3 is also a considerably longer part relative to the pivot portion. Thus the effect of leverage increases the flexibility thereof. There is no disclosure of the material selection being relevant to the flexibility and facially the flexibility disclosed can be attributed to other factors such as shape and size. Claim 1 therefore does not comply with the requirements of 35 USC 112.
Claims 2-17 depends from claim 1 and thus have the same defect(s).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 8-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (US 2016/0161921) in view of Kawata (US 2018/0224805).
With regard to claim 1 Masaki discloses an electronic watch (title, figure 1) having a movement, the movement (figure 4) comprising: a movement main body (figures 4, 6); a plate manufactured by a metal (figures 4, 11, 12 paragraph 124); and a hook (126, 126a, 126b) having flexibility, wherein the plate includes an engagement part (135a-3 figure 7; 135a, 135b; 110) that protrudes from the rear surface of the plate (figures 7, 21, 26a-c) and which is configured to accommodate one end part of the hook (126; paragraph 131; figures 21, 22), and the one end part of the hook is configured to be accommodated by the engagement part by elastically deforming the hook (figures 6, 19, 20, 21) and the other end part of the hook is fixed to the movement main body (126m figure 7; figures 6, 19, 20, 21).
Masaki states the dial plate is metal, but does not detail what metal. Masaki teaches a photovoltaic plate which must inherently have a conductive region to collect electronics, but otherwise does not detail a material selection therefor. Owing to the lack of material selection Matsaki also does not teach a hook made of metal having flexibility higher than that of the plate.
Kawata (US 2018/0224805) teaches the desirability of a high magnetic permeability material plate to protect the internal components of a watch – paragraph 114. Kawata teaches doing so on the lower surface side of a solar battery 3. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure one of more of Masaki’s plates from a 

With regard to claim 2 Masaki and Kawata teach the electronic watch according to claim 1, wherein the movement main body has a motor (paragraph 72), and the plate and at least a part of the motor of the movement main body are arranged in an overlapping manner (figures 4, 10-13) when viewed from a direction perpendicular to the rear surface of the plate (figures 4, 10-13).

With regard to claim 4 Masaki and Kawata teach the electronic watch according to claim 1, wherein the hook has flexibility higher than that of the engagement part (figures 18-21).

With regard to claim 5 Masaki and Kawata teach the electronic watch according to claim 1, wherein the plate supports a solar cell (paragraphs 11, 31-35, 69-75, 94).

With regard to claim 6 Masaki and Kawata teach the electronic watch according to claim 1, wherein the movement further comprises a spring member that electrically connects a circuit substrate of the movement main body and the plate (paragraph 100)



With regard to claim 9 Masaki and Kawata teach the electronic watch according to claim 1, wherein the other end part of the hook is formed into one unit together with an insulating member of the movement main body (126 paragraph 76).

With regard to claim 10 Masaki and Kawata teach the electronic watch according to claim 1, wherein the movement main body includes, a wheel train (figures 4, 6), a wheel train bridge (figures 4, 6) in which a hole that transmits light is formed and which holds the wheel train (figure 6 there are a plurality of holes through which the lower contents can be viewed in figure 6), an oscillation circuit (paragraph 92) that generates a reference frequency signal indicating a reference frequency (paragraph 92), a motor that drives the wheel train based on the reference frequency signal generated by the oscillation circuit (paragraphs 72, 92), an accommodation member (34, 31) accommodating the oscillation circuit and that does not transmit light (34, 31; paragraph 92; the oscillation circuit is not shown, but is housed inside the case for the wristwatch which does not transmit light figure 2-figure 3c).

With regard to claim 11 Masaki and Kawata teach the electronic watch according to claim 10, further comprising: a battery (130 paragraph 73) that supplies power to the oscillation circuit (paragraphs 73-75, 84, 92)
Masaki does not depict the oscillation circuit and thus does not address the claim language:
 wherein the oscillation circuit is arranged so as to overlap none of the motor and the battery when viewed in a plan view.


With regard to claim 12 Masaki and Kawata teach the electronic watch according to claim 11, wherein the movement main body further includes a winding stem driving the wheel train (50, paragraphs 62, 80-8; 157 140 - figure 51), and the oscillation circuit is arranged so as not to overlap the winding stem when viewed in a plan view (figure 3a; the oscillation circuit is internal to the case, crown 50 is external they do not overlap).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (US 2016/0161921) in view of Kawata (US 2018/0224805) in further view of Oguichi (US 2004/0233789)
With regard to claim 13 Masaki and Kawata teach the electronic watch according to claim 10, wherein the oscillation circuit includes a crystal oscillator (paragraph 92) and a semiconductor circuit that generates the reference frequency signal based on oscillation of the crystal oscillator as well as supplying a current to the crystal oscillator (paragraph 92), and both the quartz crystal oscillator and the semiconductor circuit are accommodated by the accommodation member (inside case figure 2).
Masaki does not explicitly disclose that the oscillators is a quartz oscillator. Quartz oscillators are notoriously well-known in the art of horology. Oguchi teaches a quartz oscillator for providing a time base to an electronic time measurement system – paragraph 64. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Masaki’s . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (US 2016/0161921) in view of Kawata (US 2018/0224805) in further view of Kitajima (US 20040125702).
With regard to claim 15 Masaki and Kawata teach the electronic watch according to claim 1, wherein the movement main body includes, a wheel train (figure 4), a wheel train bridge (figure 6) that holds the wheel train (figures 4, 6).
Masaki does not disclose the claimed: a hand position detection mechanism having a position detection gear in which a transmission part that transmits light is formed and which rotates in response to the wheel train being driven, a light emitting element that radiates light to the transmission part, and a light receiving element that receives light radiated from the light emitting element via the transmission part, wherein in the wheel train bridge, a hole that transmits light is not formed in an overlap part that overlaps the position detection gear when viewed in a plan view and the hole is formed in a portion other than the overlap part.
Kitajima teaches gears with position detection holes. The system is operable through reflected light between a transmitter and a receiver figure 5c 40b1, 50b1. As the holes line up among a plurality of hole openings a light becomes transmissible or not transmissible through all the openings including a gear bridge – 86 figure 5c; 204 figure 9b, 406 figure 12a. Kitajima’s best mode involves angling the light such that the hole are not vertically stacks, such as an alternative to figure 12a depicted in figures 5 and 9. At the time of the earliest effective filling date it would have been obvious to one having ordinary skill in the art to configure Masaki’s system with  a hand position detection mechanism having a position detection gear in which a transmission part that transmits light is formed and which rotates in response to the wheel train being driven, a light emitting element that radiates light to the transmission part, and . 

Allowable Subject Matter
Claims 3, 7, 14, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (This section only references 35 USC 102 and 103, not 35 USC 112). For the purposes of claim analysis under 35 USC 102 and 103 the limitations at issue under 35 USC 112 were given patentable weight.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN KAYES whose telephone number is (571)272-8931. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2-15-22
/SEAN KAYES/Primary Examiner, Art Unit 2844